GARDNER, J.
The foregoing statement of the case suffices for a general outline of the proof offered before the probate judge, who tried the case'upon oral testimony and without the intervention of a jury. The appeal presents only a question of fact as to whether the finding of the court below on the issue óf fact thus presented should be here disturbed.
(1, 2) A discussion of the testimony would serve no good purpose. Suffice it to say that it has been carefully considered. The trial court had the witnesses before him, and the advantage of observing their demeanor on the stand, and under the long-established rule of this court in such circumstances, the presumption is in favor of the correctness of his ruling. We have held that this rule has not been changed by Acts 1915, p. 722.—Hackett v. Cash, 196 Ala. 403, 72 South. 52; Finney v. Studebaker, 196 Ala. 422, 72 South. 54; Hatfield v. Riley, infra, 74 South. 380.
*436(3) Upon careful consideration of the evidence, we are not persuaded that the finding ’of the court below should be disturbed, and the decree is accordingly affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.